                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISION

INSPIRED PHARMA SOLUTIONS, LLC, )
                                )
                  Plaintiff,    )
                                )
v.                              )                       Case No. 4:17cv1621 SNLJ
                                )
5MRX LLC, et al.,               )
                                )
                  Defendants.   )


                           MEMORANDUM AND ORDER

       This matter is before the Court on defendant’s motion for leave to serve its expert

report two days after the deadline. Plaintiff does not oppose the motion on the condition

that it is allowed an additional two days to disclose any rebuttal witnesses and provide

rebuttal reports.

       Accordingly,

        IT IS HEREBY ORDERED that defendant 5mRx, LLC’s motion for leave to
serve its expert report out of time (#49) is GRANTED.

      IT IS FURTHER ORDERED that the deadlines for plaintiff to disclose rebuttal
witnesses and reports is extended by two days.


              Dated this   8th   day of November, 2018.

                                          _____________________________________
                                          STEPHEN N. LIMBAUGH, JR.
                                          UNITED STATES DISTRICT JUDGE




                                             1
